Per Curiam.
Respondent was
admitted to practice by this Court in 1982. He formerly maintained an office for the practice of law in Vermont, where he was admitted to practice in 1991.
By decision of the Vermont Professional Conduct Board dated May 30, 2000, respondent was disbarred in Vermont. It ap*554pears from the Board’s decision that, in 1998, respondent abandoned his law practice to the prejudice of his clients. He has failed to keep the Vermont authorities advised as to his current address and he did not appear in the Vermont disciplinary proceeding.
We grant petitioner’s motion to reciprocally discipline respondent, to which he has not responded, and we conclude that he should be disbarred (see, 22 NYCRR 806.19; see also, Matter of Kent, 277 AD2d 811 [related case]).
Crew III, J. P., Peters, Mugglin, Rose and Lahtinen, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately; and it is further ordered that respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; he is forbidden from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, and from giving to another any opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of disbarred attorneys (see, 22 NYCRR 806.9).